Citation Nr: 0931751	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  99-18 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the left knee with subsequent total knee 
replacement, to include as secondary to the service-connected 
left knee disability. 

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  A rating decision dated May 1999, denied a 
rating in excess of 20 percent for chondromalacia of the left 
knee, and a rating decision dated in September 2002, denied 
service connection for degenerative arthritis of the left 
knee with subsequent total knee replacement,. 

Following remand of the case in November 2001, July 2006and 
April 2007, a January 2008 BVA decision denied the claims, 
but that Board decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court) which pursuant 
to a June 2009 Joint Motion for Remand, reversed the January 
2008 Board decision and remanded the issues for 
readjudication consistent therewith. 

In light of the grant by this decision of service connection 
for degenerative arthritis of the left knee with subsequent 
total knee replacement, the issue of entitlement to a rating 
in excess of 20 percent for chondromalacia of the left knee 
with degenerative arthritis and with subsequent total left 
knee replacement is addressed in the REMAND portion of the 
decision below.  


FINDING OF FACT

A Board decision in March 1994 effectively granted service 
connection for degenerative arthritis of the left knee by 
virtue of considering arthritis for rating purposes. 


CONCLUSION OF LAW

The requirements for service connection for degenerative 
arthritis of the left knee with subsequent total knee 
replacement, to include as secondary to the service-connected 
left knee disability, have been met.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2008); Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  Without deciding whether the 
"duty to notify" and "duty to assist" obligations have 
been satisfied with respect to the claim for service 
connection for degenerative arthritis of the left knee with 
subsequent total knee replacement, to include as secondary to 
the service-connected left knee disability, the Board is not 
precluded from adjudicating the Veteran's claim by the 
favorable action of granting service connection for 
degenerative arthritis of the left knee with subsequent total 
knee replacement and this represents a full grant of that 
issue on appeal.  A decision therefore poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

The record reflects that the June 2009 Joint Motion for 
Remand in this case noted that a March 1994 Board decision 
considered the issue of a rating in excess of 10 percent for 
the Veteran's service-connected chondromalacia of the left 
knee and found that "[a]ny effusion of the left knee is 
minimized by daily anti-inflammatory medications; he has 
crepitation, and X-rays show degenerative changes in the left 
knee."  This was contained in the second Finding of Fact in 
the 1994 Board decision. 

The Board further observes that the 1994 Board decision 
stated that the Veteran had "degenerative changes which are 
confirmed by X-rays, and, accordingly, pursuant to Diagnostic 
Code 5003 cited above, he is rated primar[i]ly on 
demonstrable limitation of motion." 

The 2009 Joint Motion observed that the 1994 Board decision 
was appealed to the Court and at that time the parties agreed 
to a Joint Motion for Remand, in August 1995, and recognized 
the Board's finding that the Veteran's left knee disability 
had "degenerative changes" which was to be rated under 
Diagnostic Code 5003 on limitation of motion. 

The 2009 Joint Motion further stated that the earlier Joint 
Motion for Remand, following the 1994 Board decision, "did 
not disturb this conclusion" and that following remand of 
the case to the Board, and the Board's December 1995 remand, 
in May 1996 the 10 percent rating for the left knee disorder 
was increased to 20 percent and that decision became final. 

The 2009 Joint Motion observed that the September 2002 rating 
decision revisited the issue of whether the service-connected 
left knee disorder included degenerative arthritis and found 
that it did not and, so, denied service connection for 
degenerative arthritis of the left knee. 

Citing doctrine of the 'law of the case" and "res 
judicata" the 2009 Joint Motion stated that the March 1994 
Board decision, as recognized in the 1995 Joint Motion, 
established that the left knee disorder included 
"degenerative changes, or arthritis."  Thus, the prior 
adoption of the Board's conclusion in 1994 "precluded the 
Board's revisiting the issue of whether the residuals of 
Appellant's service-connected left knee disability included 
degenerative arthritis" and that "the Board should have 
considered the Veteran's left knee degenerative arthritis to 
be a component of the left knee chondromalacia." 

The conclusions in the 2009 Joint Motion appears consistent 
with past case law of the Court.  For example, in Baughman v. 
Brown, 1 Vet. App. 563, 566 (1991) it was held "that when 
the rating board increased the veteran's rating for his 
[service-connected disorder] rheumatic heart disease [ ] on 
the basis of 'the symptoms related to the current 
[nonservice-connected] ischemic heart disease' as a matter of 
law it granted service connection for that disease."  In 
this case, the 2009 Joint Motion was incorporated into the 
Court's June 2009 Order and that Order is binding on the 
Board.  Accordingly, service connection for degenerative 
arthritis of the left knee with subsequent total knee 
replacement is warranted given the Court's conclusion that it 
was previously granted in the 1994 Board decision. 


ORDER

Service connection for degenerative arthritis of the left 
knee with subsequent total knee replacement is granted. 


REMAND

A preliminary review of the record with respect to the 
Veteran's claim for an increased evaluation for his left knee 
disability discloses a need for further development prior to 
final appellate review.  In this regard, as indicated in the 
decision above, because the 1994 Board decision effectively 
granted service connection for degenerative arthritis of the 
left knee, the RO has not had the opportunity to adjudicate 
the claim for a rating in excess of 20 percent for the 
service-connected left knee disability in light of that 
determination.  So, the Board is of the opinion that further 
evidentiary development in the form of an up-to-date VA 
rating examination would be helpful. 

In addition, following the January 2008 Board decision, later 
that same month, the Court held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) that in a claim for increase, the VCAA 
notice requirements include notice of the type of evidence 
needed to substantiate a claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for a higher rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity and the effect thereof on employment and daily 
life (such as a specific measurement or test result), VA must 
provide at least general notice of that requirement to the 
claimant. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) in connection with 
his current claim.  

2.  The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his left knee 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to report 
complaints and clinical findings 
pertaining to the Veteran's bilateral 
knee disorders in detail.  

The examiner should comment on which 
complaints and clinical findings are 
attributable to the Veteran's service 
connected disability and which are due to 
other pathology.  The examiner should 
report the range of motion measurements 
for each knee, in degrees.  The examiner 
should state whether there is any 
evidence of recurrent subluxation or 
lateral instability of either knee, and 
if so, to what extent.

The examiner is further requested to 
comment on the presence or absence of 
flare-ups of pain, weakness, excessive 
fatigability with use, incoordination, 
painful motion and pain with use, and 
attempt to offer an opinion as to whether 
these factors produce any limitation of 
motion, and, if possible, the degrees of 
limitation of motion.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


